FILED
                             NOT FOR PUBLICATION                             MAR 29 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NATHANIEL MORRIS,                                No. 09-15425

               Plaintiff - Appellant,            D.C. No. 3:06-cv-00718-BES-
                                                 VPC
  v.

STEVEN MACARTHUR,                                MEMORANDUM *

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Nevada
                     Brian E. Sandoval, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

       Nathaniel Morris, a Nevada state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs in violation of the Eighth Amendment.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

       The district court properly granted summary judgment because Morris failed

to raise a genuine issue of material fact as to whether defendant was deliberately

indifferent to Morris’s alleged infection. See id. at 1057 (stating that a prison

official acts with deliberate indifference only if he or she knows of and disregards

an excessive risk to inmate health and safety); Franklin v. Or., State Welfare Div.,

662 F.2d 1337, 1344 (9th Cir. 1981) (“A difference of opinion between a

prisoner-patient and prison medical authorities regarding treatment does not give

rise to a § 1983 claim.”).

       Morris’s remaining contentions are unpersuasive.

       AFFIRMED.




DS/Research                                2                                        09-15425